Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/17/21 has been entered. Claims 11-20 have been canceled.  Claims 21-24 have been added.  Claims 1-10, and 21-24 remain pending in the application.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/17/21 is acknowledged.  Newly added claims 21-24 are directed towards the elected invention.  Claims 1-10, and 21-24 are examined.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 121 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
“a bevel gear” in lines 8-9 should be --a first 
“the accessory shaft” in line 11 should be --the accessory torque transfer shaft--;
“the torque transfer shaft” in line 14 should be --the accessory torque transfer shaft--;
“the flange assembly;” in line 14 should be --the flange assembly; and--;
“the radial positioning of the thrust bearing” in lines 16-17 should be --a radial positioning of the thrust bearing--.
“the thickness” in line 16 should be --a first thickness-- (claim 10 references a thickness).
Claim 4 is objected to because of the following informalities:
“the torque transfer shaft” in line 2 should be --the accessory torque transfer shaft--;
“the corresponding bevel gear” in line 2 should be --the cooperating bevel gear--;
“the torque transfer shaft” in line 3 should be --the accessory torque transfer shaft--.
Claim 5 is objected to because of the following informalities:
“the exterior of the casing” in line 2 should be --an exterior of the casing--;
“the largest diameter of the flange assembly” in line 4 should be --a largest diameter of the flange assembly--.
Claim 10 is objected to because of the following informalities:
“a thickness” in line 2 should be --a second thickness;
 “from another of” in line 2 should be --from another thickness 
Claim 21 is objected to because of the following informalities:
“the thickness” in line 1 should be --the first thickness--;
“the bevel gear” in line 2 should be --the first bevel gear--.
Claim 23 is objected to because of the following informalities:
 “the radial position of the power bevel gear” in lines 1-2 should be --a radial position of the cooperating bevel gear--;
“a radial position of a thrust bearing” in line 2 should be --the radial positioning of the thrust bearing--.
Claim 24 is objected to because of the following informalities:
“the bevel gear” in each of lines 2 and 3 should be --the first bevel gear--;
“transfer shaft” in line 3 should be --the accessory torque transfer shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand et al. (U.S. 2016/0138476) in view of Moniz et al. (U.S. 2009/0064683).

    PNG
    media_image1.png
    536
    797
    media_image1.png
    Greyscale

Re claim 1:
Lemarchand discloses a system (see Figs. 2a-3b) for driving an accessory gear box (Para 23 - “a drive assembly of a turbomachine accessory gearbox” and Para 59 - “a linking arm 33 with an accessory gearbox”) associated with a gas turbine engine (1, turbomachine - Para 2 (a type of gas turbine engine as shown in Fig. 1 and described in Paras 2-3)), comprising: 
a turbine spool (8, motor shaft - Para 4 (a type of turbine spool as shown in Fig. 1 (shown  but not labeled) and described in Para 4)) defining a main axis (see Fig. 1 - a type of main axis is shown running through “motor shaft” referenced in Para 4 which is shown but not labeled in Fig. 1); 
a casing (10, casing - Para 45) defining an engine sump (11, inner hub - Para 46 (element 11 shown as a type of engine sump between views of Fig. 2b and 3a)); wherein the accessory gear box is external to the casing (10)(see Fig. 3a - element 33, which contains the accessory gearbox per Para 59, is shown external to element 10); 
an accessory torque transfer shaft (20, radial shaft - Para 53 (a type of accessory torque transfer shaft as described in Para 59)) defining a shaft axis (see Fig. 3a - person having ordinary skill in the art would recognize a type of shaft axis is shown at element 20 running through the center of element 20 along the length of element 20) anti-parallel to the main axis (see Figs. 1 and 3a - a type of main axis is shown running through “motor shaft” referenced in Para 4 which is shown but not labeled in Fig. 1, and an edge of element 10 is shown extending perpendicular to this, and in Fig. 3a that corresponding edge of element 10 is shown, and the type of shaft axis shown at element 20 running through the center of element 20 along the length of element 20, is 
an internal gear box (see Fig. 3a - at “IGB” (a type of internal gearbox is shown at element IGB as described in Para 55)), within the casing (10)(see Fig. 3a - “IGB” is shown within element 10), the internal gear box containing a bevel gear (Para 55 - “internal bevel gear” (see Fig. 3a - a type of bevel gear is shown at “IGB”)) connected to the turbine spool (Para 55 - “…where an intermediate bevel gear or IGB allows a first angle between the motor shaft and the radial shaft…”) and a cooperating bevel gear (51, bevel pinion - Para 63) connected to the accessory torque transfer shaft (20)(see Fig. 3a and Para 55 - element “IGB” is shown connected with element 51 through element 20 as described in Para 55); 
a bearing (54, bearing - Para 66) connected to the accessory shaft (20) at a predetermined position along the shaft axis (see Fig. 3b - element 54 is shown connected to element 20 through element 51 at a type of predetermined position along the illustrated but unlabeled shaft axis (as described in Para 66)); 
a flange assembly (56, screws - Para 70; Modified Fig. 3b above - element A (person having ordinary skill in the art would recognize element A and element 56 as a type of flange assembly as element A is shown as a type of flange which is shown held in position with elements 56 (element A appears to correspond to element 530 which is shown in Fig. 3a and described in Para 67))) connected to the bearing (54)(see Modified Fig. 3b above - element A is shown connected to element 54), wherein thrust is transferred from the torque transfer shaft (20) to the bearing (54) and to the flange 
a shim (58, adjustment wedge - Para 68 (a type of shim as shown in Fig. 3b)) positioned between an exterior surface (see Fig. 3b at elements 14 and 58 - a type of exterior surface of element 10 (element 10 is not shown, but element 13 which is part of element 10 is) is shown between elements 14 and 58) of the casing (10) and the flange assembly (Modified Fig. 3b above - elements A and 56)(see Modified Fig. 3b above - element 58 is shown between the depicted external surface of element 10 (shown between elements 58 and 14) and element A); wherein the thickness of the shim (Modified Fig. 3b above - element B (person having ordinary skill in the art would recognize a type of thickness of element 58 is shown at element B)) establishes the radial positioning of the bearing (54) with respect to the casing (10)(see Modified Fig. 3b above - a type of radial positioning of element 54 with respect to element 10 (element 10 is not shown, but element 13 which is part of element 10 is) is shown established by element B).  
Lemarchand fails to disclose a thrust bearing.
Moniz teaches a thrust bearing (170, thrust bearing - Para 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thrust bearing of Moniz as the bearing in the system of Lemarchand for the advantage of maintaining the shaft in the proper position (Moniz; Para 19 - “Power take-off system 100 also includes a plurality of bearing assemblies to facilitate maintaining shaft 112 in the proper position within gas turbine engine assembly 10
Re claim 2:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand fails to disclose wherein the shaft axis is perpendicular to the main axis.
Moniz teaches wherein a shaft axis (see Figs. 2 and 3 - a type of shaft axis is shown by the broken line through element 112 which is a shaft per Para 17) is perpendicular to a main axis (11, centerline axis - Para 18)(see Figs. 2 and 3 and Para 18 - “drive shaft 112 is approximately perpendicular to centerline axis 11”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the orientation of shaft axis to main axis of Lemarchand after that of Moniz for the advantage of being able to reach a specific radial location for the output of the shaft with a minimum shaft length (see Moniz Fig. 2 - the radial position at radially outer end of element 112 is shown determined by the length of element 112, and by making element 112 perpendicular to element 11 as described in Para 18, the length of element 112 required to reach this radial position is minimized).
Re claim 3:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand discloses wherein the flange assembly (Modified Fig. 3b above - elements A and 56) connects the accessory gear box to the casing (10)(see Modified Fig. 3b above - elements A and 56 are shown positioning element 51 against element 
Re claim 4:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand in view of Moniz teaches a second bearing (Lemarchand; 53, bearing - Para 66) located on the torque transfer shaft (Lemarchand; 20) between the corresponding bevel gear (Lemarchand; 51) and the thrust bearing (Moniz; 170 (in the combined Lemarchand in view of Moniz, the bearing of Lemarchand, element 54, has been replaced with the thrust bearing of Moniz 170))( Lemarchand; see Fig. 3b - element 53 shown between elements 54 and 51), the second bearing (Lemarchand; 53) transferring lateral forces from the torque transfer shaft (Lemarchand; 20) to the casing (Lemarchand; 10)(Lemarchand; see Fig. 3b - element 53 is shown transferring lateral forces from element 20 to element 10 (element 10 is not shown, but element 13 which is part of element 10 is)).
Re claim 5:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand discloses wherein the casing (10) further defines a radial passage (13, radial arms - Para 46 (shown as a type of radial passage in Fig. 3a and as described in Para 53)) between the engine sump (11) and the exterior of the casing (10)(see Fig. 3a - element 13 is shown as a type of radial passage between element 11 and a type of exterior of element 10 shown at element 14), the radial passage (13) 
Re claim 21:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand discloses wherein the thickness of the shim (Modified Fig. 3b above - element B) determines a radial position of the bevel gear (Para 55 - “internal bevel gear” (see Fig. 3a - a type of bevel gear is shown at “IGB”))(see Fig. 3a and Modified Fig. 3b above - a type of radial positioning of bevel gear shown at “IGB” is shown established by element B (of Modified Fig. 3b above) in the view of Fig. 3a).
Re claim 23:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand in view of Moniz teaches wherein the radial position of the power bevel gear (51)(see Figs. 3a/3b - a type of radial position of element 51 is shown) is .
Claims 6-7, 10, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand et al. (U.S. 2016/0138476) in view of Moniz et al. (U.S. 2009/0064683) as applied to claim 1 above, and further in view of Schopf et al. (U.S. 7,748,952).
Re claim 6:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand fails to disclose wherein the shim comprises a plurality of shims.
Schopf teaches wherein a shim (91, wedge member - Col. 6, Line 26 (shown as a type of shim in Fig. 4)) comprises a plurality of shims (Col. 6, Lines 26-34 - “…the annular wedge 91 is formed of two half circular annular portions, that, when combined, form a full 360 circular annular wedge member…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shim of Lemarchand/Moniz after the shim of Schopf (thereby dividing the shim of Lemarchand into a plurality of shims as taught by Schopf) for the advantage of reducing the size of the shim which would improve the manufacturability of the shim as well as for the 
Re claim 7:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand fails to disclose wherein the shim is formed of two halves.
Schopf teaches wherein a shim (91, wedge member - Col. 6, Line 26 (shown as a type of shim in Fig. 4)) is formed of two halves (Col. 6, Lines 26-34 - “…the annular wedge 91 is formed of two half circular annular portions, that, when combined, form a full 360 circular annular wedge member…”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shim of Lemarchand/Moniz after the shim of Schopf (thereby dividing the shim of Lemarchand into two halves as taught by Schopf) for the advantage of reducing the size of the shim which would improve the manufacturability of the shim as well as for the advantage of reducing the weight of the individual shim portions which would improve the ease of handling the shim.
Re claims 10 and 22:
Lemarchand in view of Moniz teaches the system of claim 1 (as described above).
Lemarchand fails to disclose a plurality of shims, each of the plurality of shims having a thickness at least different from another of the plurality of shims (claim 10), nor wherein at least one of the plurality of shims is formed as two halves (claim 22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shim of Lemarchand/Moniz after the shim of Schopf (thereby dividing the shim of Lemarchand into two halves as taught by Schopf and thereby making the shim of Lemarchand a plurality of shims) for the advantage of reducing the size of the shim which would improve the manufacturability of the shim as well as for the advantage of reducing the weight of the individual shim portions which would improve the ease of handling the shim.
The modified Lemarchand/Moniz in view of Schopf teaches wherein each of the plurality of shims (Lemarchand; 58 (in the combination of Lemarchand in view of Schopf element 58 has been divided into halves as described above)) having a thickness (Lemarchand; Modified Fig. 3b above - C (person having ordinary skill in the art would recognize a type of thickness of element 58 is shown at element C)) at least different from another of the plurality of shims (Lemarchand; Modified Fig. 3b above - B)(in the combined reference of Lemarchand/Moniz in view of Schopf, element 58 of 
Re claim 24:
Lemarchand/Moniz/Schopfz teaches the system of claim 10 (as described above).
Lemarchand discloses wherein the shim (58) is configured to adjust a radial positioning of the bevel gear (Para 55 - “internal bevel gear” (see Fig. 3a - a type of bevel gear is shown at “IGB”)) from a first position to a second position without removing the bevel gear (Para 55 - “internal bevel gear” (see Fig. 3a - a type of bevel gear is shown at “IGB”)) or transfer shaft (20) from their engaged position (see Figs. 3a and 3b - element 58 is shown determining the radial positioning of the “internal bevel gear” referenced in Para 55 and shown at “IGB” in Fig. 3a between the two views of 3a and 3b, and this is shown as being capable of being changed from a first position in the absence of element 58, to the position depicted in Figs. 3a/3b where the element 58 is shown present, without removing the “internal bevel gear” depicted at element “IGB” or without removing element 20)(the limitation - “without removing the bevel gear or transfer shaft from their engaged position” is being interpreted as requiring that neither the bevel gear nor the transfer shaft is removed from their respective engaged position).
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8-9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the two halves are asymmetric with respect to each other” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Additionally, the prior art of record does not teach “wherein each of the halves have a plurality of holes, the plurality of holes forming a pattern unique to each respective half” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charier et al. (U.S. 8,042,341) teaches a system (Fig. 2) for driving an accessory gear box (23) associated with a gas turbine engine (1), comprising: a turbine spool (3); a casing (119); an accessory torque transfer shaft (125); an internal gear box (126) containing a bevel gear and a cooperating bevel gear (see Fig. 2 at 126); and a bearing (128b2) connected to the accessory shaft (see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.